Citation Nr: 1714720	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January February 1963 to February 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision issued by the RO in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Form 9 (Appeal to Board of Veterans' Appeals), dated in March 2016, the Veteran requested a hearing at his local VA office before a member of the Board.  The Veteran and his representative recently confirmed his intent to provide testimony at a hearing before a member of the Board.  See Correspondence dated March 2017; Informal hearing presentation dated April 2017.  The record shows that he has not been afforded a Board hearing nor did he withdraw his hearing request.  The Veteran is entitled to a Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e); 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a local regional office hearing as requested  on the March 2016 VA Form-9.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




